Citation Nr: 1313171	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  07-40 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1957 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over this claim is currently with the RO in Salt Lake City, Utah.

The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  VA's General Counsel and the Veteran, through his attorney, filed a Joint Motion for Remand (JMR) regarding the issue listed above.  By Order dated in October 2012, the Court granted the JMR, and the issue was remanded to the Board for action consistent with the JMR.

On May 27, 2011, the Veteran submitted a notice of disagreement as to a May 11, 2011 rating decision that, in part, denied increased ratings for a back disability, bilateral hearing loss, cholecystectomy, hemorrhoids, and tension headaches.  The Veteran was issued a statement of the case regarding those issues on March 13, 2012.  At that time, he was notified that he must submit a substantive appeal no later than one year following notification of the adverse decision that he is appealing or 60 days from the date the statement of the case was sent to the Veteran, whichever is later.  As such, the Veteran had until May 13, 2012 to submit a substantive appeal and timely perfect his appeal.  The Veteran did not submit a timely substantive appeal and those issues are not before the Board.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The record does not establish that the Veteran served in the Republic of Vietnam during the Vietnam era as it is not shown that the Veteran was aboard ship on an inland waterway, that he set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

2.  Diabetes mellitus was not present during the Veteran's active service or for many years thereafter, and the weight of the competent, probative and credible lay and medical evidence does not demonstrate that the Veteran's current diabetes mellitus is causally related to his active service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for service connection for type II diabetes mellitus, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.313, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The notice obligations of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23, 353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. §  3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a timely letter in November 2005, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  A notice letter from March 2006 included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's statements.

The parties of the October 2012 JMR argued that the Board did not adequately consider the Veteran's lay statements with respect to exposure to herbicides while aboard an aircraft that landed in Vietnam in 1973.  The Board finds, as discussed in further detail below, that given the Veteran's explicit statement that he did not get off of the aircraft that purportedly landed in Vietnam, additional development is not needed in this case to determine the existence of the 1973 flight described by the Veteran or whether he was aboard such a flight.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing whether the Veteran's current diabetes mellitus had onset during service or is otherwise etiologically related to his service; however, the Board finds that a VA examination is not necessary in order to decide this claim.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, the evidence does not indicate that the Veteran's diabetes mellitus type II might be associated with service.  Id; 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Indeed, the Veteran asserts entitlement to service connection on a presumptive basis and does not assert a direct nexus between his disability and service.  Regardless, because the weight of the evidence demonstrates that the Veteran did not in fact have diabetes mellitus in service or that any symptoms of diabetes mellitus were chronic or even shown in service, there is no duty to provide a VA medical examination.  The Board also finds that the weight of the evidence demonstrates no continuity of diabetes mellitus symptoms since service separation.  Because there is no in-service disease or injury to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for diabetes.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, or in-service event of herbicide exposure, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2012); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii) (2011); see also VAOPGCPREC 27-97.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e) (2012).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2012).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Type II Diabetes Mellitus

Despite some references to insulin dependent diabetes mellitus (type I), the majority of the evidence reflects that the Veteran currently has diabetes mellitus type II, which manifested in approximately 1986, close to a decade after separation from service.  The Veteran's service treatment records contain no reference to diabetes mellitus or to symptoms consistent with that condition.  Indeed, the Veteran does not contend, and the competent evidence does not reflect, that there is a direct link between the Veteran's type II diabetes mellitus and service.  As such, direct service connection for the Veteran's diabetes mellitus type II is denied.  38 C.F.R. § 3.303; see also Combee, 34 F.3d at 1042.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time (as in this case) wherein the Veteran has not complained of the condition at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999); see also Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Here, the decade that elapsed between separation and the onset of the disability is a factor considered by the Board when denying direct service connection for the Veteran's diabetes mellitus type II.  In fact, the Veteran himself does not contend that his diabetes mellitus had onset in service or that he had continuous symptoms of diabetes mellitus since service separation.  38 C.F.R. § 3.303(b).

As detailed above, certain chronic diseases such as diabetes mellitus are subject to presumptive service connection if they manifest within a year of separation from service.  38 C.F.R. §§ 3.307(a)(3).  The Veteran's type II diabetes mellitus did not manifest within a year of separation.  As such, presumptive service connection as a chronic disease is precluded.  Id.

In this case, the Veteran argues that his diabetes mellitus type II is due to herbicide exposure in service.  While the Veteran did serve abroad during his two decades in service in locations such as Canada, Spain, and Taiwan, service records do not reflect service in Vietnam.  The Veteran, indeed, has not asserted service in Vietnam or that he was aboard a vessel that operated in the "brown water" rivers and delta areas of Vietnam.  See Haas, 525 F.3d at 1168.  Instead, he has indicated that while en route from Taiwan to the United States in 1973, the airplane he was on made a stop in Vietnam.  The Veteran recounted that he did not get off the aircraft in Vietnam and that the total stopping time was between 30 and 40 minutes.  The Veteran has also maintained that his duties included fixing survival equipment on airplanes returning from Vietnam and that this activity entailed exposure to insulation material, which was soaked with herbicides.

An extensive review of the Veteran's service personnel records fails to reveal any presence in Vietnam.  While there is an absence of any such notation in the service records, the Board does find the Veteran competent to assert that the aircraft he was aboard in January 1973, during a period of leave, stopped in Vietnam while traveling from Taiwan to the United States.  The Veteran has essentially contended that his personnel records and service treatment records would not necessarily reveal that he was aboard such a flight because it was a military, space-available flight.  Importantly however, during an informal hearing before a VA Decision Review Officer in January 2008, the Veteran explicitly indicated that he did not get out of the aircraft and was grounded in the aircraft for no more than 40 minutes.  Indeed, in his September 2007 notice of disagreement, the Veteran stated that the plane landed in Vietnam; however, he did not indicate that he deplaned or set foot in Vietnam.  

Directly addressing the arguments in the JMR, the Board has considered the Veteran's competent statement of landing in Vietnam en route from Taiwan to the United States.  While personnel records and service treatment records have been obtained, VA has not undertaken further development with respect to verifying that such a flight existed during the asserted period or that the Veteran was aboard that flight.  Here, the Veteran clearly stated that he did not get off the aircraft that landed in Vietnam.  Even if the Board were to assume, arguendo, that there was a flight in or around January 1973 which flew from Taiwan with a stop in the Republic of Vietnam, and that the Veteran was on that flight, the evidence still does not establish that the Veteran set foot on the landmass in Vietnam.  See Haas at 1189 (holding that the regulations have long since been resolved and the "foot-on-land" policy is now firmly in place).

Because the preponderance of the evidence demonstrates that the Veteran did not set foot on the landmass in Vietnam, he was not present in Vietnam during the applicable time period and service connection for type II diabetes mellitus is denied on a presumptive basis as due to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e).

In a statement received in December 2005, the Veteran indicated that during service in Taiwan from June 1972 to June 1973, he came into contact with Agent Orange.  He stated that he was responsible for inspecting, repairing and packing all parachute and life support equipment going in country.  He also indicated that his duties included manufacturing new insulation from aircraft that had been in Vietnam.  He stated that the insulation would be soaked with all kinds of chemicals and his cloths would be soaked with those chemicals.  He further stated that the smell was terrible.

Although the Veteran is competent to speak of experiences during service, the Board does not find this contention that he was exposed to Agent Orange to be competent.  First, the Veteran contends that he was exposed to a chemical or chemicals while handling equipment and insulation on plane that had been in Vietnam.  The Board finds that the Veteran's statements, indicating handling equipment and insulation to be credible in itself.  However, the Board notes that the Veteran is not competent to report the specific type of substance, which he generally categorized as a chemical.  In the December 2005 statement, while he maintained that the chemical was Agent Orange, he described it only as a chemical or chemicals that had a bad smell.  Moreover, the Veteran did not indicate any other information that would have provided identification of the chemical or chemicals.  He also does not claim to have any knowledge of what the chemical was composed of, or where or when it was applied to the equipment and insulation.  Therefore, although the Veteran came into contact with equipment and insulation that had a substance on them described as a chemical with a bad smell, the Board finds that he is not competent to report that said equipment and insulation contained herbicides.

Absent qualifying service in Vietnam, setting foot on the landmass in Vietnam, being aboard a vessel that operated in the "brown water" rivers and delta areas of Vietnam, or being exposed to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012); Haas at 1168.

Hence, the preponderance of the evidence of record is against a grant of service connection for type II diabetes mellitus on either a direct or presumptive basis and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for type II diabetes mellitus, to include as due to herbicide exposure is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


